                    UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re:                                       )       19-03167
                                             )
VICTORIA GRAFF &                             )
BRADFORD MAHAN,                              )       Chapter 13
                                             )
                      Debtors.               )       Hon. Judge: CLEARY

                                    NOTICE OF MOTION

To the following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Marilyn O. Marshall, Chapter 13 Trustee: courtdocs@chi13.com

To the following persons or entities who have been served via U.S. Mail:
See attached list.

 PLEASE TAKE NOTICE that on May 24, 2021, 2020, at 1:30 P.M., I will appear before the
Honorable Judge CLEARY, or any judge sitting in that judge’s place, and present the Motion to
                  Modify Chapter 13 Plan, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828- 7666.
Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 161 122 6457 and the password is
Cleary644. The meeting ID and password can also be found on the judge’s page on the court’s
web site.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

                                     PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before April 28, 2021, at 5:30 p.m., with proper postage prepaid,
unless a copy was provided electronically by the Bankruptcy Court.

DATE OF SERVICE: April 28, 2021                     /s/ Robert C. Bansfield Jr.
                                                    Robert C. Bansfield Jr., A.R.D.C. #6329415

Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
rbansfield@davidmsiegel.com

To the following persons or entities who have been served via U.S. Mail:

Victoria Graff & Bradford Mahan                     Ginny's
6700 Slate Drive                                    c/o Creditors Bankruptcy Service
Carpentersville, IL 60110                           PO Box 800849
                                                    Dallas, TX 75380
CEP America Illinois LLP
Wakefield and Associates                            JD Receivables LLC
PO Box 50250                                        PO Box 382656
Knoxville, TN 37950-0250                            Germantown, TN 38183

Illinois Tollway                                    Honor Finance
PO Box 5544                                         C/O Westlake Portfolio Management
Chicago, IL 60680                                   4751 Wilshire Blvd., Suite 100
                                                    Los Angeles, CA 90010
Exeter Finance LLC
c/o AIS Portfolio Services, LP                      Nicor Gas
4515 N Santa Fe Ave. Dept. APS                      PO Box 549
Oklahoma City, OK 73118                             Aurora, IL 60507

T Mobile/T-Mobile USA Inc.                          CreditBox.com, L.L.C.
by American InfoSource as agent                     P.O. Box 2447
4515 N Santa Fe Ave                                 Des Plaines, IL 60017
Oklahoma City, OK 73118
                                                    Jefferson Capital Systems LLC
Capital One Bank (USA), N.A.                        Po Box 7999
4515 N Santa Fe Ave                                 Saint Cloud, MN 56302-9617
Oklahoma City, OK 73118
                                                    Pacocha Landscaping Services, Inc.
                                                    C/O A. Alliance Collection Agency, Inc.
                                                    PO Box 506
                                                    Richmond, IL 60071
                     UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re:                                       )       19-03167
                                             )
VICTORIA GRAFF &                             )
BRADFORD MAHAN,                              )       Chapter 13
                                             )
                      Debtors.               )       Hon. Judge: CLEARY

                        MOTION TO MODIFY CHAPTER 13 PLAN

         NOW COME the Debtors, Victoria Graff and Bradford Mahan, by and through their

attorneys, David M. Siegel & Assoc., LLC, to present this Motion, and in support thereof states

as follows:

1) This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and Internal Operating Procedure

   15(a) of the United States District Court for the Northern District of Illinois Eastern Division.

2) Debtors filed a petition for relief under Chapter 13 of Title 11 USC on February 6, 2019.

3) The current plan requires payments of $450.00 per month for 60 months, with General

   Unsecured Creditors receiving not less than 12% of allowed claims.

4) Debtors are currently in default on their plan payments because Mrs. Graff’s payroll

   department was not properly following the payroll deduction order from the Court.

5) The issue has been resolved with Mrs. Graff’s payroll department and they are going to begin

   processing the payments correctly. Debtors also understand that they must monitor the

   payroll deductions and if a deduction is not properly made, they must send in their own

   payment.

6) Debtors are not able to cure their default but they are able to make their payment obligation.

7) Debtors seek to modify their plan under 11 U.S.C. § 1329, increase their monthly payment

   in order for their Chapter 13 plan to complete in 60 months, and repay the current default
   over the remaining span of the plan. This will increase the monthly payment to $600.00 per

   month.

8) The plan will complete within 60 months if the Debtors’ motion is granted and unsecured

   creditors will still receive no less than 12% of their allowed claims.

9) Debtors will be able to afford the increase in their monthly payments by decreasing their

   costs on various expenses.

10) Debtors request the above relief without any intent to defraud their creditors.



   WHEREFORE, the Debtors, Victoria Graff and Bradford Mahan, pray that this Honorable

Court enter an Order to Modify the Chapter 13 Plan and for other such relief as the Court deems

fair and proper.


                                                      Respectfully Submitted,

                                                      /s/ Robert C. Bansfield Jr.
                                                      Robert C. Bansfield Jr., A.R.D.C. #6329415
                                                      Attorney for the Debtors

David M. Siegel & Associates, LLC
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
rbansfield@davidmsiegel.com
